UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50956 PHARMA-BIO SERV, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0653570 (State or Other Jurisdiction of Incorporation or Organization) (IRSEmployer Identification No.) Pharma-Bio Serv Building, # 6 Road 696 Dorado, Puerto Rico (Zip Code) (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code 787-278-2709 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No ý The number of shares of the registrant’s common stock outstanding as of June 12, 2015 was 23,071,600. PHARMA-BIO SERV, INC. FORM 10-Q FOR THE QUARTER ENDED APRIL 30, 2015 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 – Financial Statements Condensed Consolidated Balance Sheets as of April 30, 2015 and October 31, 2014 (unaudited) 1 Condensed Consolidated Statements of Income for the three-month and six-month periods ended April 30, 2015 and 2014 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income for the three-month and six-month periods ended April 30, 2015 and 2014 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three-month and six-month periods ended April 30, 2015 and 2014 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4 – Controls and Procedures 17 PART II OTHER INFORMATION Item 1 – Legal Proceedings 18 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6 – Exhibits 18 SIGNATURES 19 PART I – FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS PHARMA-BIO SERV, INC. Condensed Consolidated Balance Sheets (Unaudited) April 30, 2015* October 31, 2014** ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Other Total current assets Property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion-obligations under capital leases $ $ Accounts payable and accrued expenses Income taxes payable Total current liabilities Obligations under capital leases Total liabilities Stockholders' equity: Preferred Stock, $0.0001 par value; authorized 10,000,000 shares; none outstanding - - Common Stock, $0.0001 par value; authorized 50,000,000 shares; 23,185,975 and 23,049,462 shares issued, and 23,074,200 and 23,033,912 shares outstanding, at April 30, 2015 and October 31, 2014, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) (135,708 ) Treasury stock, at cost; 111,775 and 15,550 common shares held at April 30, 2015 and October 31, 2014, respectively ) (18,089 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ * Unaudited. ** Condensed from audited financial statements. See notes to condensed consolidated financial statements. -1- PHARMA-BIO SERV, INC. Condensed Consolidated Statements of Income (Unaudited) Three months ended April 30, Six months ended April 30, REVENUES $ COST OF SERVICES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES INCOME FROM OPERATIONS OTHER EXPENSE, NET (760 ) (851 ) (1,982 ) (851 ) INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING– BASIC WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING– DILUTED See notes to condensed consolidated financial statements. -2- PHARMA-BIO SERV, INC. Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three months ended April 30, Six months ended April 30, NET INCOME $ OTHER COMPREHENSIVE (LOSS) INCOME, NET OF RECLASSIFICATION ADJUSTMENTS AND TAXES: Foreign currency translation (loss) gain (5,381 ) (51,299 ) Net unrealized (loss) gain on available-for-sale securities (17,769 ) (19,866 ) (2,850 ) TOTAL OTHER COMPREHENSIVE (LOSS) INCOME (23,150 ) (71,165 ) COMPREHENSIVE INCOME $ See notes to condensed consolidated financial statements. -3- PHARMA-BIO SERV, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended April 30, Six months ended April 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Stock-based compensation Depreciation and amortization (Increase) decrease in accounts receivable (879,489 ) (1,324,557 ) (754,811 ) (Increase) decrease in other assets (42,761 ) (53,345 ) (Decrease) increase in liabilities (162,461 ) (633,158 ) (804,411 ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES (568,002 ) (882,222 ) (450,375 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment (33,745 ) (65,612 ) (69,183 ) (65,612 ) NET CASH USED IN INVESTING ACTIVITIES (33,745 ) (65,612 ) (69,183 ) (65,612 ) CASH FLOWS FROM FINANCING ACTIVITIES Repurchase of common stock (31,455 ) - (118,806 ) - Payments on obligations under capital lease (5,296 ) (10,294 ) (11,135 ) (20,653 ) NET CASH USED IN FINANCING ACTIVITIES (36,751 ) (10,294 ) (129,941 ) (20,653 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH (2,183 ) (33,088 ) (499 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (640,681 ) (954,186 ) (682,587 ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS– END OF PERIOD $ SUPPLEMENTAL DISCLOURES OF CASH FLOWS INFORMATION Cash paid during the period for: Income taxes $ Interest $ SUPPLEMENTARY SCHEDULES OF NON-CASH INVESTING AND FINANCING ACTIVITIES Income tax withheld by clients to be used as a credit in the Company’s income tax return $ Capital lease obligation incurred for the acquisition of a vehicle $
